Citation Nr: 1109183	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fracture to the left ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for neuroma of the cutaneous nerve of the left ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased evaluation for residuals of fracture, left ankle, and granted service connection for neuroma, cutaneous nerve, left ankle (claimed as shooting pain in the left leg and foot), awarding a 10 percent evaluation effective October 8, 2004.  

The Board remanded the case in July 2009 so that a VA examination could be scheduled.

In January 2011, the Veteran submitted additional evidence in the form of written argument that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 19.37 is not necessary, however, as the Veteran submitted a waiver of RO consideration of this evidence.

The issue of entitlement to an increased evaluation for neuroma of the cutaneous nerve of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the Veteran's left ankle disability is manifested by dorsiflexion to 15 degrees and plantar flexion to 35 degrees at worst, X-ray evidence of enthesopathic changes, and complaints of pain, swelling, and stiffness.  There is no evidence of ankylosis or marked limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a fracture to the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for increased evaluation, notice regarding the need to show the impact of the service connected disability on daily and occupational functioning, as well as general worsening, is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2004.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The RO provided the Veteran post-adjudication disability rating and effective date notice by letter dated in March 2006, and Vazquez notice by letters dated in November and December 2008.  While this notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a December 2008 supplemental statement of the case.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained VA treatment records (STRs), afforded the Veteran physical examinations, and provided the Veteran the opportunity to give testimony before the Board, which he declined.  The Veteran has submitted private treatment records.
All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's service-connected residuals of a fracture to the left ankle was evaluated as 10 percent disabling under Diagnostic Code 5299-5271.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  An evaluation of the extent of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

An October 2004 VA treatment record shows that the Veteran complained of left ankle pain.  The clinician noted a scar over the left lateral malleous from the Veteran's 1977 surgery with tenderness in the same area.
  
Upon VA examination in January 2005, the Veteran complained of pain since injuring his left ankle during service.  He described pain "up the leg a bit" and down the dorsolateral aspect of the left foot.  Wearing high-top lace-up shoes or boots aggravated the pain.  The Veteran reported flare-ups about 4-5 times per month, lasting approximately one hour.  He reported that he worked seven hours a day doing maintenance work.  Walking for many hours at work also aggravated the pain.  He denied any swelling.  Upon physical examination, there was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Subtalar motion was good.  There was no swelling.  The examiner noted a palpable step-off, "presumably the site of the fracture on the anterolateral aspect of the joint", but the fracture felt quite stable.  There was tenderness to palpation about the fracture site.  There was no additional limitation of motion following repetitions.  X-rays showed a bony protusion off the distal tibia.  The impression was fractured lateral malleoulus, left ankle, status post open reduction and internal fixation.

An April 2005 VA treatment record shows that range of motion was within normal limits.  Orthotics were prescribed.  The assessment included ankle pain due to past injury.  The clinician also noted pes planus with excessive pronation, hallux valgus deformity.

In July 2005, range of motion was within normal limits and drawer sign testing was negative.  Range of motion was described as fair in April 2006, at which time the Veteran reported that the pain was worsening.  He received new orthotics in September 2008, and complained of increased pain in June 2009.

In the March 2006 Form 9, the Veteran stated that he had limited range of motion, stiffness, fatigability, weakness, and instability.  He also reported a painful limp and deviated gait, and stated that working as a janitor for eight hours at a stretch exacerbated his left ankle disability.

Private treatment records dated August 2009 show that the Veteran had increased hindfoot valgus alignment bilaterally, which was more notable on the left where there was a prominent bunion deformity.  There was full range of motion of his ankle and subtalar joint.  Pain worsened with excessive inversion of the ankle and subtalar joint, which caused pain in the sinus tarsi region.  There was lateral impingement with full weightbearing.  X-rays showed a well preserved ankle and subtalar joint.  The assessment included lateral hindfoot pain secondary to impingement from medial column instability associated with hallux valgus.  

Upon VA examination in June 2010, the Veteran complained of daily moderate to severe pain as well as stiffness.  Flare-ups occurred weekly, lasted for hours, and were described as severe.  The Veteran estimated that flare-ups resulted in 75% additional limitation of motion.  He denied any weakness or incoordination.  Aggravating factors included prolonged standing and walking.  The pain was alleviated with braces, rest, elevation, and Naprosyn.  He worked full-time as a janitor.  Upon physical examination, the examiner noted an antalgic gait.  There was no evidence of abnormal weight bearing.  The Veteran was able to dorsiflex to 15 degrees and plantar flex to 35 degrees.  There was objective evidence of pain with active motion and following repetitive motion.  There were no additional limitations after three repetitions.  X-rays showed no bony or articular abnormality, but minimal enthesopathic changes were present at the insertion of the tendoachilles.  The diagnosis was left ankle fracture and neuroma surgically resolved with residual pain.

In correspondence dated January 2011, the Veteran claimed that he has marked limitation of motion.  Specifically, he stated that his range of motion decreases the more he uses the left ankle, and that the "test of three repetitions tells you nothing."

The Veteran has complaints of pain on motion.  The January 2005 VA examination revealed a normal range of motion of dorsiflexion to 20 degrees and plantar flexion to 45 degrees, which does not reflect any limitation of motion.  The June 2010 VA examination revealed dorsiflexion to 15 degrees, plantar flexion to 35 degrees, which reflects moderate limitation of motion.  While objective evidence of pain was noted, the Veteran did not exhibit any further limitation of function with repetition.  The Veteran manifests enthesopathic changes with moderate limitation of motion of the ankle.  There is no evidence of ankylosis or marked limitation of motion.  Accordingly, an increased evaluation is not warranted.  

Consideration has been given to whether a higher rating is warranted for the service-connected right ankle disability on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-06.  The Veteran has complaints of pain, stiffness, and swelling in his left ankle.  Neither the January 2005 nor the June 2010 examiner noted instability, weakness or fatigability.  In fact, the Veteran denied any weakness or instability in June 2010.  Regardless, any complaints of instability are considered by the 10 percent rating assigned under Diagnostic Code 5271.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  While the Veteran exhibited painful motion on the 2010 VA examination, he retained a moderate degree of function even considering the painful motion.  Hence, the examination findings do not support a rating greater than 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The level of impairment in the left ankle has been relatively stable throughout the appeals period, and has never been worse than what is warranted for the 10 percent rating.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration must be given to the other diagnostic criteria related to the ankles to determine whether increased ratings, or additional separate compensable ratings, are warranted.  However, there is no evidence of ankylosis of the ankle or subastragalar or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or that the Veteran has undergone an astragalectomy (Diagnostic Code 5274).



Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability.  Moreover, the evidence of record establishes that, while there are some occupational tasks the Veteran has difficulty with, he has been able to maintain regular full-time employment as a janitor.  No exceptional or unusual disability picture is presented and assignment of an extraschedular evaluation is not warranted.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran reported in June 2010 that he is currently working as a janitor on a full-time basis.  Therefore, TDIU is not for consideration.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

An initial evaluation in excess of 10 percent for arthritis of residuals of a fracture to the left ankle is denied.


REMAND

During a January 2005 VA examination, the Veteran reported "a quick electrical type pain that would shoot down from the scar to the dorsolateral aspect of the foot."  The diagnoses included neuroma, cutaneous nerve, left ankle.  The examiner determined that "[m]ost likely the nerve was severed at the time of the original procedure and is now involved in some scarring of the nerve causing this neuroma type pain down the dorsolateral aspect of the foot."  

A March 2005 VA treatment record notes that the Veteran had decreased sensation to light touch along the lateral aspect of the left foot.  Pulses were 2+.

An April 2005 VA treatment record shows that the Veteran complained of left ankle pain that radiated up his leg.  

In April 2006, the Veteran complained of a burning pain in his left foot.  He was diagnosed with neuropathy of the peroneal nerve on the left and diabetes.  The Veteran continued to have neuropathy symptoms of peroneal nerve on his left leg.  The diagnoses was diabetes that was controlled.  

An August 2008 nerve conduction study (NCS) showed no evidence of neuropathy in the left lower limb.

An August 2009 private treatment record shows that the Veteran had a positive Tinel's sign over the course of the common peroneal behind the fibula, over the deep peroneal nerve and dorsem of the foot, over the course of the posterior tibial nerve, and the tarsal tunnel.  Pedal pulses were palpable.  Monofilament sensation was patchy throughout the left foot and ankle.  The assessment included multi-level nerve compression of common peroneal nerve at fibular, deep peroneal nerve over the dorsum, and posterior tibial nerve and tarsal tunnel.  The clinician also diagnosed diabetes.

An October 2010 VA peripheral nerves examination report shows that the Veteran complained of left thigh pain and tingling, as well as pain and numbness in the entire foot top and bottom.  A nerve was reportedly injured during his 1977 surgery.  Ankle jerk was absent.  Babinski testing was normal.  A sensory examination showed decreased pinprick and light touch sensation of the sural nerve along the lateral aspect of the foot dorsally.  A motor examination was normal.  There was a scar, which was supple, with no knots felt.  Tinel's sign around and on the scar and around the lateral ankle was negative.  There was no dyesthesia.  The diagnosis was left sural sensory neuropathy and neuroma left ankle.  The etiology was "unknown, possibly post surgical."  The examiner wrote "I am unable to document point tenderness or a positive Tinel's sign or a lump/nodule to diagnose a neuroma.  The Veteran's symptoms of pain/numbness are diffuse and involve the entire left limb and are not consistent with a neuroma of the sural nerve."   

In correspondence dated January 2011, the Veteran stated that his diabetes "has nothing to do with the nerve damage."  He questioned the October 2010 examiner's findings in light of the August 2009 private doctor's diagnosis.  Finally, he disagreed with the VA examiner's finding that there was no palpable knot near the scar. 

The Veteran is service-connected for neuroma of the cutaneous nerve of the left ankle based on the January 2005 VA examiner's diagnosis.  The October 2010 VA diagnosed left sural sensory neuropathy associated with neuroma left ankle.  However, in the comments section the examiner stated that he was unable to diagnose a neuroma.  Another examination is necessary in order to determine if the Veteran does, in fact, have neuroma of the cutaneous nerve of the left ankle and, if so, whether that condition is manifested by severe to complete paralysis, mild or moderate paralysis, neuritis, or neuralgia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a peripheral nerves examination with an appropriate VA specialist to determine the nature and severity of the nerve injury associated with his left ankle disability.  The examiner must review the claim file and should note that review in the report.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner must address the following questions:

(a) Does the Veteran presently have a diagnosis of neuroma of the cutaneous nerve of the left ankle?

(b) If so, indicate whether that condition is manifested by severe to complete paralysis, mild or moderate paralysis, neuritis, or neuralgia.

A complete rationale must be provided for all medical opinions.  The claim folder must be made available to each examiner for review in conjunction with the examination(s).  The examiner should specifically address the April and October 2006 VA treatment records, the August 2009 private treatment record, and the October 2010 VA examination report.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


